                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

KEONDRA M. CHESTANG,                                                        PLAINTIFF
ADC #134005

v.                         CASE NO. 5:18-CV-00051 BSM

RORY GRIFFIN, et al.                                                     DEFENDANTS

                                         ORDER

      After careful review of the record, United States Magistrate Judge Joe J. Volpe’s

partial recommended dispositions [Doc. No. 117] is adopted, the motion for partial summary

judgment [Doc. No. 111] is granted, the failure to protect claims are dismissed without

prejudice, and the medical indifference claims against Griffin are dismissed without

prejudice as to grievances VSM14-04541, VSM14-04639, VSM15-02491, VSM16-02443,

VSM16-02542, and VSM17-00050. Pursuant to 28 U.S.C. section 1915(a)(3), it is certified

that an in forma pauperis appeal from this order would not be taken in good faith.

      IT IS SO ORDERED this 1st day of July 2019.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
